DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on June 4, 2021.  In that response, claims 1, 6-8, and 26-30 were amended and claim 5 was cancelled.  Claims 1-3, 6-20, 23, 24, and 26-30 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The disclosure is objected to because of the following informalities: Regarding “Fig. 4”, the specification refers to colors (see also Objection to Drawings below).  Also it is not clear which of the Figures 4A through 4C this paragraph is referring to.  
Appropriate corrections to the Specification and/or Drawings are required.

Drawings
The drawings are objected to because Figure 2D (in both 06/12/2018 and 08/30/2018 filings) is illegible in print.  It appears that the viscoelastic properties of the three hydrogels in the patch are relevant to an inventive concept.  These are in Figures 2D and 2E, which are presented together but confined such that Figure 2D is illegible except electronically.  There 
Figures 3A through 3D are objected to under 37 CFR 1.83(a) because they fail to show the color indications as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Figure 4 of the drawings are objected to under 37 CFR 1.83(a) because they fail to show the colors as described in the specification (para. 0252, pre-grant publication US 2018/0361027). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  dependence from cancelled claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following rejection is maintained with modifications to address claim amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-20, 23, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney (US 2008/0044900) in view of Turner (US 2011/0274666), Ghosh (Ghosh, K., et al., Cell adaptation to a physiologically relevant ECM mimic with different viscoelastic properties, Biomaterials 28 (2007) 671-679), and Ladet (US 9,272,073).
Regarding claims 1, 3, 6-20, 23, and 24, Mooney teaches a patch graft or scaffold composition and a bioactive composition incorporated into or coated onto the scaffold composition (title; abstract; paras. 0004-07, 0011, 0013-17, 0022, 0051, 0055, 0063, 0069, 0107).  “The biocompatible scaffolds of the invention are useful in a broad range of in vivo and in vitro regenerative medicine and tissue engineering” (para. 0092; para. 0022).  "The “scaffold or scaffold device is the physical structure upon which or into which cells associate or attach” (para. 0051; see para. 0132), comprises a “biocompatible polymer matrix” such as a hydrogel of hyaluronic acid (paras. 0049, 0052).  The scaffold “incorporates or is coated with a bioactive composition including hyaluronic acid (paras. 0006, 0052), and comprises “physical channels or paths through which cells can move more easily towards a targeted area of egress” (para. 0006).  
Mooney teaches seeding the scaffold “with two or more substantially pure populations of cells” (para.0041), of the cell types recited in claims 10-18 (paras. 0017, 0042, 0044, 0046), i.e., mesenchymal stem cells, …epithelial cells,…” (para. 0044).   Applicant discloses the “early lineage stage mesenchymal cells (ELSMCs) appropriate for patch grafts can be angioblasts, …, early stage stellate cells, or mesenchymal stem cells (MSCs), or mixtures of these.” (para.0137, pre-grant publication US 2018/0361027; see also present claim 12).  
Further, Mooney discloses using seeded cells that secrete MMP: “the cells themselves aid in the degradation…example of this is the use of metalloproteinase (MMP)-sensitive substrate in the scaffold matrix; cells exit when the seeded cells have secreted sufficient MMP to begin degradation of the matrix” (para.0046).  Thus Mooney discloses “conditions that do not inhibit expression and/or secretion of MMPs” now in claim 1.
Regarding claims 19, 20, and 9, the cells may be autologous or allogenic cells (para.0092), genetically modified (para. 0045), with maintained “stemness” (para. 0068), i.e., in a suitable medium.
Regarding “viscoelasticity sufficient to allow for migration …target tissue” in claim 1, limitation (a), Mooney teaches, “scaffold composition and/or bioactive composition temporally and spatially (directionally) controls egress of a resident cell or progeny thereof” (abstract; paras. 0004, 0154 “…allow the physical contact required for cells to migrate out of the device into the wound”).
Mooney further teaches scaffolds comprise multiple compositions and one or more layers (paras. 0063, 0068, 0071). Mooney teaches a layer comprising a biocompatible, biodegradable material having a viscoelasticity sufficient to inhibit (or provide a barrier to) only in certain physical areas of the scaffold… by selecting or engineering a material for greater or smaller pore size ... or viscoelasticity" (para. 0006, emphases added).  Cell egress in “only”, i.e., limited, areas of the scaffold indicates non-egress in the other areas.  Suitable scaffold compositions include polymers such as silk (para.0013).
Furthermore a “semipermeable outer surface is provided by either using a composite material (e.g., nonporous silicone sheet placed on outer surface of porous device) or processing the device to create anisotropic porosity” (para.0154).  As noted above, Mooney teaches a biocompatible hydrogels as suitable material (paras. 0049, 0052) and therefore a skilled person would have understood that the outer surface may comprise a hydrogel for its benefits including adjustable level of consistency and/or porosity (para.0049).  
Regarding claim 24,  Mooney discloses hydrogel “to conform to the wound and provide control over fluid transport, prevent infection, and allow the physical contact required for cells to migrate out of the device into the wound”, i.e., the treatment site (para. 0154; see paras. 0006, 0049).
Mooney does not specifically teach treating a subject kidney disease or disorder, or the third hydrogel overlaid on a serosal surface of said backing as recited in claims 1, 23, and 26-30. 
Turner teaches methods of repairing diseased or dysfunctional organs, including kidney, through “engraftment of cells from healthy tissue … admixed with gel-forming biomaterials and nutrient medium, signaling molecules and extracellular matrix components that can be made insoluble rapidly upon transplantation to form a graft” (abstract; see entire document, including title; Fig. 1 and accompanying text; paras.0007, 0011-13, 0036, 0052-61, 0064-80, 0084).  The covering (‘band aid’)” (para.0084, emphasis added; see paras.0008, 0015; claims 1-3, 19, 21-23, 28-29, 32-37, 39; Fig.1).  Such covering comprises a “backing” to the scaffold. 
Regarding claim 10, Turner further teaches, “[i]n addition to the cells required to provide the ‘functions’ per se of a diseased or dysfunctional internal organ, the graft preferably includes additional cellular components that preferably mimic the categories of cells comprising the epithelial-mesenchymal cell relationship, the cellular foundation of all tissues” (para.0048; see para.0052; claim 9).
Turner specifically teaches viscoelastic properties of its scaffolds, including “the insoluble complex of cells and biomaterials possesses a viscosity ranging from about 0.1 to about 100 kPa, …, and most preferably a stiffness from about 11 to about 3500 Pa” (para.0012, see paras.0016, 0087).  “[T]he stiffness, viscoelastic properties and viscosity of KM-HA [Kubota’s medium-hyaluronic acid] hydrogels can depend on CMHA-S and PEGDA content. …These KM-HA hydrogels can yield shear moduli ranging from 11 to 3500 Pa with different PEGDA and CMHA-S concentrations when mixed in buffered distilled water, but these values can be modulated by using diverse basal medium like Kubota’s medium” (paras.0086, 0121; see Fig.4, paras. 0018, 0090 ).  Turner claims a “tissue graft comprising cells admixed with one or more biomaterials to form a graft, wherein the components of the graft have a shear moduli ranging from 25 to 520 Pa” (claim 28).  
Ghosh examines the effects of viscoelastic properties of hyaluronan/fibronectin hydrogels on cell behavior (Abstract). Ghosh discloses preparing hydrogels with viscoelasticity of 95, 550 and 4270 Pa and seeding human dermal fibroblasts (hDFs) on the hydrogels (Section 2.1,2.4). hDF migration speed significantly decreased as viscosity of the hydrogel increased (Section 3.3.1, Fig. 5). Ghosh suggests that softer hydrogels (e.g., 95 Pa) may be utilized to promote cellular migration, while viscosities of 550 Pa or higher promote cellular adhesion and proliferation (Section 3.3.1,4, Fig. 5).
Ladet is drawn to multi-layer structures that are useful for sealing and/or healing damaged tissues in visceral surgery, as well as “minimize the formation of post-surgical adhesions” (col. 1 ll.19-20; see title; abstract; col.1 ll.15-20).  The structures comprise a porous layer with hydrogel precursors, that upon implantation, stick the patch to the tissue and seal the defect (col.2 ll.54-55; see col.1 l.67-col.2 l.7, col.6 l.45-cpl.7 l.4).  “Anti-adhesive agents can be used to prevent adhesions from forming between the present surgical patch and the surrounding tissues opposite the target tissue.” (Col.19 ll.14-16).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mooney, Turner, Ghosh, and Ladet and treat kidney disease or disorder by providing cell populations on a scaffold composition having a backing as Mooney teaches with viscoelastic properties as disclosed in Turner, Ghosh, and Ladet as recited in the instant claim(s). The skilled person would have been motivated to do so because (i) all references are drawn to delivering stem cell-laden scaffolds to treat diseased tissues, (ii) Mooney teaches that its scaffolds are applicable to cell therapies in general, “enhance the viability of the cells and induce their outward migration to populate injured or defective bodily tissues [and] enhance the success of tissue regeneration” (para. 0004), 
Regarding claims 26-30, Applicant discloses “’viscoelasticity’ refers to the property of materials that exhibit both viscous and elastic characteristics when undergoing deformation” (para.0059, pre-grant publication US 2018/0361027), and refers to hydrogel rigidity or stiffness as “viscoelasticity (rheological) properties” (id., para.0250; see Fig. 2D, E, paras.0026, 0249-50, 0275).  Therefore Turner’s shear moduli is considered a viscoelastic property, and the range of 25 to 520 Pa includes those in claims 26-28 and 30, and is close to that in claim 29.  Ghosh also teaches softer hydrogels (e.g., 95 Pa) for promoting cellular migration and gels of higher viscosities over 550 Pa for cellular adhesion and proliferation (Section 3.3.1,4, Fig. 5).  One of ordinary skill in the art would have recognized the rheological properties of the scaffold material as a result-effective variable.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP § 2144.05(I) (citations omitted).   Optimization within prior art conditions or through routine experimentation .

Claims 1-3, 6-20, 23, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney (US 2008/0044900) in view of Turner (US 2011/0274666), Ghosh (Ghosh, K., et al., Cell adaptation to a physiologically relevant ECM mimic with different viscoelastic properties, Biomaterials 28 (2007) 671-679), and Ladet (US 9,272,073) as applied to claims 1, 3, 6-20, 23, 24, and 26-30 above, and further in view of Fraser (US 2005/0048033).
Mooney, Turner, Ghosh, and Ladet do not specifically teach the specific kidney diseases in claim 2.  
Fraser teaches treating patients with renal conditions such as those in claim 2, comprising delivering a concentrated amount of stem, progenitor, and/or mature cells, “e.g., stem cells, progenitor cells or combination thereof” (para.0015), via a scaffold as “known in the art” (para.0016; see title; abstract; paras. 0003, 0011, 0014-17, 0043, 0044, 0049, 0051, 0055, 0066, 0068, 0187, 0189, Examples 1-6; claims 1-7).  “Combination thereof” indicates two or more cell types.  The cells may be applied to “a tissue scaffold prior to being administered to the patient” (para.0189; see para.0016).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Mooney, Turner, Ghosh, Ladet, and Fraser to treat kidney disorders as recited in the instant claim 2. The skilled person would have been taught/suggested/motivated to do so because (i) all references are drawn to delivering stem cell-. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-20, 23, 24, and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-20, 23, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/006,464 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipate those in the ‘464 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-20, 23, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-88 of copending Application No. 16/422,086 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipate those in the ‘086 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-20, 23, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/006,460 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipate those in the ‘086 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants requested reconsideration of the double patenting rejection(s) in light of the amendments and requested that the provisional rejection(s) be held in abeyance.  (Remarks, 10, June 4, 2021.)
The double patenting rejections are maintained for the reasons discussed herein.  They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejections.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615